DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 5-8 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the independent claim 5 limitation(s) uses “an analysis result acquisition unit that acquires….”,  “a medical information acquisition unit that acquires….”, and, “a priority deriving unit that derives….”, wherein “…unit”, as a generic placeholder that each is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure {such as a computer, or a processor, or portions of the hardware, circuits of the device} as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer-readable recording medium which stores a program for implementing the method, which may including signal such as carrier waves {subject matter that does not fall within a statutory category}, the claims as a whole were not to a statutory category and thus failed the first criterion for eligibility.  See MPEP 2106(I).  A claim directed toward a non-transitory computer readable storage medium storing instructions configured to cause at least one processor to perform at least one operation thereon establishes a sufficient functional relationship between the instructions/program and a computer/processor.  MPEP 2111.05(III).  Hence, amending the limitation of “a non-transitory computer readable recording medium which stores a program for implementing the method ….” would resolve this issue.

		Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is rejected under 35 U.S.C. 103 as being unpatentable over  Zhang (US 20190110753 A1), and in view of He (“Axial Length/Corneal Radius Ratio: Association with Refractive State and Roleon Myopia Detection Combined with Visual Acuity in Chinese Schoolchildren”, PLos Med. 2015, February 18, pages 1-19).
Re Claim 1, Zhang discloses an eye disease diagnosis method using artificial intelligence (see Zhang: e.g., --systems, methods, devices, and media for carrying out medical diagnosis of ophthalmic diseases and conditions.  Deep learning algorithms enable the automated analysis of ophthalmic images to generate predictions--, in abstract, and, --applying a transfer learning algorithm to train an initial machine learning algorithm such as a convolutional neural network on images outside of the specific domain of interest to optimize the weights in the lower layer(s) for recognizing the structures found in the images.  The weights for the lower layer(s) are then frozen, while the weights of the upper layer(s) are retrained using images from the relevant domain to identify output according to the desired diagnosis (e.g. identification or prediction of 
specific ophthalmic diseases or conditions).--, in [0005]), the eye disease diagnosis method comprising:
collecting, from a database, a first eyeground image of a myopic patient who is not diagnosed with an eye disease and a second eyeground image of a myopic patient who has been diagnosed with the eye disease (see Zhang: e.g., --methods incorporating machine learning techniques (e.g. deep learning utilizing convolutional neural networks) that demonstrate great diagnostic power using retinal imagery that leverages databases of retinal images including public databases. …an AI transfer learning framework for the diagnosis of common sight-threatening retinal diseases with a dataset of OCT images that is capable of achieving highly accurate diagnosis comparable to human expert performance.  In some embodiments, this AI framework categorizes images with CNV or DME as "urgent referrals" and images with drusen as "routine referrals."….normal images are labeled for "observation."--, in [0068]-[0070]; and, --a prospective trial was conducted on the effects of high myopia on visual outcomes after cataract surgery in 1,005 patients with high myopia patients (axial length .gtoreq.26 mm).  Multi-variable analysis was conducted to identify factors influencing visual outcomes.  Macular sensitivity images were then used to train a deep learning model for predicting post-operative visual acuity.  This model demonstrated an accuracy of over 90% in the validation set, suggesting the high utility of artificial intelligence (AI) in myopic maculopathy prognosis.  In addition, an increased level of pro-growth factors was detected in highly myopic eyes, such as GDF-15, HGF, PDGF-AA, and VEGF, which may be a possible mechanism of the elongation of the posterior segment of the eye in pathologic myopia.--, in [0168]); 
learning eyeball change information by degree of myopia based on the first eyeground image, using deep learning (see Zhang: e.g., --methods incorporating machine learning techniques (e.g. deep learning utilizing convolutional neural networks) that demonstrate great diagnostic power using retinal imagery that leverages databases of retinal images including public databases. …an AI transfer learning framework for the diagnosis of common sight-threatening retinal diseases with a dataset of OCT images that is capable of achieving highly accurate diagnosis comparable to human expert performance.  In some embodiments, this AI framework categorizes images with CNV or DME as "urgent referrals" and images with drusen as "routine referrals."….normal images are labeled for "observation."--, in [0068]-[0070]; and, --a prospective trial was conducted on the effects of high myopia on visual outcomes after cataract surgery in 1,005 patients with high myopia patients (axial length .gtoreq.26 mm).  Multi-variable analysis was conducted to identify factors influencing visual outcomes.  Macular sensitivity images were then used to train a deep learning model for predicting post-operative visual acuity.  This model demonstrated an accuracy of over 90% in the validation set, suggesting the high utility of artificial intelligence (AI) in myopic maculopathy prognosis.  In addition, an increased level of pro-growth factors was detected in highly myopic eyes, such as GDF-15, HGF, PDGF-AA, and VEGF, which may be a possible mechanism of the elongation of the posterior segment of the eye in pathologic myopia.--, in [0168]);
comparing and analyzing the first eyeground image and the second eyeground
image based on the eyeball change information by the degree of myopia, and learning eyeball change information by the eye disease using deep learning (see Zhang: e.g., --methods incorporating machine learning techniques (e.g. deep learning utilizing convolutional neural networks) that demonstrate great diagnostic power using retinal imagery that leverages databases of retinal images including public databases. …an AI transfer learning framework for the diagnosis of common sight-threatening retinal diseases with a dataset of OCT images that is capable of achieving highly accurate diagnosis comparable to human expert performance.  In some embodiments, this AI framework categorizes images with CNV or DME as "urgent referrals" and images with drusen as "routine referrals."….normal images are labeled for "observation."--, in [0068]-[0070]; and, --a prospective trial was conducted on the effects of high myopia on visual outcomes after cataract surgery in 1,005 patients with high myopia patients (axial length .gtoreq.26 mm).  Multi-variable analysis was conducted to identify factors influencing visual outcomes.  Macular sensitivity images were then used to train a deep learning model for predicting post-operative visual acuity.  This model demonstrated an accuracy of over 90% in the validation set, suggesting the high utility of artificial intelligence (AI) in myopic maculopathy prognosis.  In addition, an increased level of pro-growth factors was detected in highly myopic eyes, such as GDF-15, HGF, PDGF-AA, and VEGF, which may be a possible mechanism of the elongation of the posterior segment of the eye in pathologic myopia.--, in [0168]; --the analysis of retinal images and macular function classification, the molecular mechanisms underlying myopic maculopathy were investigated using immunoassays.  Although axial elongation is one of the most important causes of myopic maculopathy, particularly the focal elongation seen in posterior staphyloma--, in [0174]; and, --The x-y coordinate resolution of each image was reduced from floating point to integer level, which facilitated image comparison in the same coordinate space and resulted in 177 points covering all the images.  This results in a vector threshold matrix encompassing patients by image.--, in [0184]; --The weighted kappa statistic (.kappa.) was calculated and considered satisfactory if .kappa..gtoreq.0.6.  Agreement on the optic disc orientation, optic disc tilt ratio, and degree of optic disc rotation between the two observers was assessed using the Bland-Altman method, which plotted each observer's mean against the difference.  Continuous variables were presented as the mean.+-.standard deviation.  The .chi.2 test was used to compare categorical data.  The Mann-Whitney U-test was used to compare the mean value of two groups without a normal distribution.  One-way analysis of variance (ANOVA) was used to compare continuous variables between multiple groups.  Relationships between continuous variables were assessed using Pearson's correlation analysis.  Relationships between continuous and categorical variables were assessed using Spearman's correlation analysis.  Multiple linear regression analysis, adjusted for age, sex, and operated eye, was performed to determine the effects of the following: axial length, BCEA, fixation angle, and myopic maculopathy grade, on MS.--, in [0196]; and, --Among the 14 patients with island-like macular atrophy pattern out of the 154 patients in category 3, postoperative visual outcomes were significantly poorer in this subgroup compared to the rest of the patients in category 3 (BCVA(log MAR)… growth factors may be involved in globe elongation, therefore increasing axial length.  Therefore, the growth factors in aqueous fluid were surveyed.  Among 40 growth factors evaluated, Growth Differentiation Factor-15 (GDF-15), Hepatocyte Growth Factor (HGF) and Platelet-derived Growth Factors AA (PDGF-AA) were found to be significantly elevated in the aqueous humor of highly myopic eyes with cataracts (HMC) compared with control eyes with age-related cataracts (ARC) (P=0.03; see Table 4).--, in [0199]-[0208] {above “growth of …elongation, therefore increasing axial length” read on, or mapped to eyeball change});
Zhang however does not explicitly disclose the relationship between the “axial length increasing” as the eyeball change with the myopia development {the degree of myopia with/without any eye diseases},
He teaches the relationship between the “axial length increasing” as the eyeball change with the myopia development {the degree of myopia with/without any eye diseases} (see He: e.g., -- After that period, the cornea is relatively stable throughout development, while axial length (AL) increases and lens power decreases. And AL is one of the key variables determining the refractive status of the eye. The correlation coefficients between AL and spherical equivalent (SE) in schoolchildren were reported in the range of 0.44–0.68. It is also widely accepted that the age-related myopic shift in schoolchildren is mainly attributable to excessive axial elongation…. AL grows beyond the length at which emmetropia occurs, and that leads to myopia--, and, -- Evaluation of the association between the AL/CR ratio and SE as compared to AL. (3) Exploration of the efficiency of the AL/CR ratio for detection of myopia, especially when combined with UCVA in schoolchildren with a high prevalence of myopia. --, in pages 2-3),
Zhang and He are combinable as they are in the same field of endeavor: myopia association with eyeball change such as change of axial length (AI). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhang’s method using He’s teachings by including the relationship between the “axial length increasing” as the eyeball change with the myopia development {the degree of myopia with/without any eye diseases} to Zhang’s machine learning algorithms for myopia and eye diseases diagnosis and predictions (see He: e.g. in pages 2-3),
Zhang as modified by He disclose estimating determination criteria of an eyeground image for diagnosis of the eye disease, based on a difference between the eyeball change information by the degree of myopia and the eyeball change information by the eye disease (see Zhang: e.g., --Axial length, macular mean sensitivity and fixation characteristics were significantly different among the four categories of myopic maculopathy (Table 2).  Greater severity of maculopathy was associated with increasing mean axial length.  In addition, with increasing grade of maculopathy, the macular sensitivity decreased and the BCEA increased, both indicating more severely impaired macular visual function--, in [0200]; and, --methods incorporating machine learning techniques (e.g. deep learning utilizing convolutional neural networks) that demonstrate great diagnostic power using retinal imagery that leverages databases of retinal images including public databases. …an AI transfer learning framework for the diagnosis of common sight-threatening retinal diseases with a dataset of OCT images that is capable of achieving highly accurate diagnosis comparable to human expert performance.  In some embodiments, this AI framework categorizes images with CNV or DME as "urgent referrals" and images with drusen as "routine referrals."….normal images are labeled for "observation."--, in [0068]-[0070]; and, --a prospective trial was conducted on the effects of high myopia on visual outcomes after cataract surgery in 1,005 patients with high myopia patients (axial length .gtoreq.26 mm).  Multi-variable analysis was conducted to identify factors influencing visual outcomes.  Macular sensitivity images were then used to train a deep learning model for predicting post-operative visual acuity.  This model demonstrated an accuracy of over 90% in the validation set, suggesting the high utility of artificial intelligence (AI) in myopic maculopathy prognosis.  In addition, an increased level of pro-growth factors was detected in highly myopic eyes, such as GDF-15, HGF, PDGF-AA, and VEGF, which may be a possible mechanism of the elongation of the posterior segment of the eye in pathologic myopia.--, in [0168]; --the analysis of retinal images and macular function classification, the molecular mechanisms underlying myopic maculopathy were investigated using immunoassays.  Although axial elongation is one of the most important causes of myopic maculopathy, particularly the focal elongation seen in posterior staphyloma--, in [0174]; and, --The x-y coordinate resolution of each image was reduced from floating point to integer level, which facilitated image comparison in the same coordinate space and resulted in 177 points covering all the images.  This results in a vector threshold matrix encompassing patients by image.--, in [0184]; --The weighted kappa statistic (.kappa.) was calculated and considered satisfactory if .kappa..gtoreq.0.6.  Agreement on the optic disc orientation, optic disc tilt ratio, and degree of optic disc rotation between the two observers was assessed using the Bland-Altman method, which plotted each observer's mean against the difference.  Continuous variables were presented as the mean.+-.standard deviation.  The .chi.2 test was used to compare categorical data.  The Mann-Whitney U-test was used to compare the mean value of two groups without a normal distribution.  One-way analysis of variance (ANOVA) was used to compare continuous variables between multiple groups.  Relationships between continuous variables were assessed using Pearson's correlation analysis.  Relationships between continuous and categorical variables were assessed using Spearman's correlation analysis.  Multiple linear regression analysis, adjusted for age, sex, and operated eye, was performed to determine the effects of the following: axial length, BCEA, fixation angle, and myopic maculopathy grade, on MS.--, in [0196]; and, --Among the 14 patients with island-like macular atrophy pattern out of the 154 patients in category 3, postoperative visual outcomes were significantly poorer in this subgroup compared to the rest of the patients in category 3 (BCVA(log MAR)… growth factors may be involved in globe elongation, therefore increasing axial length.  Therefore, the growth factors in aqueous fluid were surveyed.  Among 40 growth factors evaluated, Growth Differentiation Factor-15 (GDF-15), Hepatocyte Growth Factor (HGF) and Platelet-derived Growth Factors AA (PDGF-AA) were found to be significantly elevated in the aqueous humor of highly myopic eyes with cataracts (HMC) compared with control eyes with age-related cataracts (ARC) (P=0.03; see Table 4).--, in [0199]-[0208] {above “growth of …elongation, therefore increasing axial length” read on, or mapped to eyeball change}; also see He: e.g., --Then the growth trajectory of individual refraction could be evaluated through regular detection of AL and CR instead of cycloplegic refraction. As far as we know, there have been no studies on whether the AL/CR ratio and the combination of the AL/CR ratio and UCVA are suitable for the detection of myopia in schoolchildren--, in page 3).

Re Claim 2, Zhang as modified by He further disclose the eyeball change information by the degree of myopia comprises one or more of twisted optic nerve, myopic maculopathy and peripapillary atrophy (see Zhang: e.g., --a prospective trial was conducted on the effects of high myopia on visual outcomes after cataract surgery in 1,005 patients with high myopia patients (axial length .gtoreq.26 mm).  Multi-variable analysis was conducted to identify factors influencing visual outcomes.  Macular sensitivity images were then used to train a deep learning model for predicting post-operative visual acuity.  This model demonstrated an accuracy of over 90% in the validation set, suggesting the high utility of artificial intelligence (AI) in myopic maculopathy prognosis.  In addition, an increased level of pro-growth factors was detected in highly myopic eyes, such as GDF-15, HGF, PDGF-AA, and VEGF, which may be a possible mechanism of the elongation of the posterior segment of the eye in pathologic myopia.--, in [0168]; --the analysis of retinal images and macular function classification, the molecular mechanisms underlying myopic maculopathy were investigated using immunoassays.  Although axial elongation is one of the most important causes of myopic maculopathy, particularly the focal elongation seen in posterior staphyloma--, in [0174]; and, --The x-y coordinate resolution of each image was reduced from floating point to integer level, which facilitated image comparison in the same coordinate space and resulted in 177 points covering all the images.  This results in a vector threshold matrix encompassing patients by image.--, in [0184]; --The weighted kappa statistic (.kappa.) was calculated and considered satisfactory if .kappa..gtoreq.0.6.  Agreement on the optic disc orientation, optic disc tilt ratio, and degree of optic disc rotation between the two observers was assessed using the Bland-Altman method, which plotted each observer's mean against the difference.  Continuous variables were presented as the mean.+-.standard deviation.  The .chi.2 test was used to compare categorical data.  The Mann-Whitney U-test was used to compare the mean value of two groups without a normal distribution.  One-way analysis of variance (ANOVA) was used to compare continuous variables between multiple groups.  Relationships between continuous variables were assessed using Pearson's correlation analysis.  Relationships between continuous and categorical variables were assessed using Spearman's correlation analysis.  Multiple linear regression analysis, adjusted for age, sex, and operated eye, was performed to determine the effects of the following: axial length, BCEA, fixation angle, and myopic maculopathy grade, on MS.--, in [0196]; and, --Among the 14 patients with island-like macular atrophy pattern out of the 154 patients in category 3, postoperative visual outcomes were significantly poorer in this subgroup compared to the rest of the patients in category 3 (BCVA(log MAR)… growth factors may be involved in globe elongation, therefore increasing axial length.  Therefore, the growth factors in aqueous fluid were surveyed.  Among 40 growth factors evaluated, Growth Differentiation Factor-15 (GDF-15), Hepatocyte Growth Factor (HGF) and Platelet-derived Growth Factors AA (PDGF-AA) were found to be significantly elevated in the aqueous humor of highly myopic eyes with cataracts (HMC) compared with control eyes with age-related cataracts (ARC) (P=0.03; see Table 4).--, in [0199]-[0208] {above “growth of …elongation, therefore increasing axial length” read on, or mapped to eyeball change}).

Re Claim 3, Zhang as modified by He further disclose the eyeball change information by the eye disease comprises one or more of the border thickness and shape of an optic nerve disc, the color of optic nerves, the shape of macula and peripapillary atrophy (see Zhang: e.g., --a prospective trial was conducted on the effects of high myopia on visual outcomes after cataract surgery in 1,005 patients with high myopia patients (axial length .gtoreq.26 mm).  Multi-variable analysis was conducted to identify factors influencing visual outcomes.  Macular sensitivity images were then used to train a deep learning model for predicting post-operative visual acuity.  This model demonstrated an accuracy of over 90% in the validation set, suggesting the high utility of artificial intelligence (AI) in myopic maculopathy prognosis.  In addition, an increased level of pro-growth factors was detected in highly myopic eyes, such as GDF-15, HGF, PDGF-AA, and VEGF, which may be a possible mechanism of the elongation of the posterior segment of the eye in pathologic myopia.--, in [0168]; --the analysis of retinal images and macular function classification, the molecular mechanisms underlying myopic maculopathy were investigated using immunoassays.  Although axial elongation is one of the most important causes of myopic maculopathy, particularly the focal elongation seen in posterior staphyloma--, in [0174]; and, --The x-y coordinate resolution of each image was reduced from floating point to integer level, which facilitated image comparison in the same coordinate space and resulted in 177 points covering all the images.  This results in a vector threshold matrix encompassing patients by image.--, in [0184]; --The weighted kappa statistic (.kappa.) was calculated and considered satisfactory if .kappa..gtoreq.0.6.  Agreement on the optic disc orientation, optic disc tilt ratio, and degree of optic disc rotation between the two observers was assessed using the Bland-Altman method, which plotted each observer's mean against the difference.  Continuous variables were presented as the mean.+-.standard deviation.  The .chi.2 test was used to compare categorical data.  The Mann-Whitney U-test was used to compare the mean value of two groups without a normal distribution.  One-way analysis of variance (ANOVA) was used to compare continuous variables between multiple groups.  Relationships between continuous variables were assessed using Pearson's correlation analysis.  Relationships between continuous and categorical variables were assessed using Spearman's correlation analysis.  Multiple linear regression analysis, adjusted for age, sex, and operated eye, was performed to determine the effects of the following: axial length, BCEA, fixation angle, and myopic maculopathy grade, on MS.--, in [0196]; and, --Among the 14 patients with island-like macular atrophy pattern out of the 154 patients in category 3, postoperative visual outcomes were significantly poorer in this subgroup compared to the rest of the patients in category 3 (BCVA(log MAR)… growth factors may be involved in globe elongation, therefore increasing axial length.  Therefore, the growth factors in aqueous fluid were surveyed.  Among 40 growth factors evaluated, Growth Differentiation Factor-15 (GDF-15), Hepatocyte Growth Factor (HGF) and Platelet-derived Growth Factors AA (PDGF-AA) were found to be significantly elevated in the aqueous humor of highly myopic eyes with cataracts (HMC) compared with control eyes with age-related cataracts (ARC) (P=0.03; see Table 4).--, in [0199]-[0208] {above “growth of …elongation, therefore increasing axial length” read on, or mapped to eyeball change}).

Re Claim 4, Zhang as modified by He further disclose analyzing an eyeground image of a test subject based on the determination criteria and diagnosing an eye disease of the test subject, when the eyeground image of the test subject is inputted (see Zhang: e.g., -- 1,005 highly myopic patients met eligibility criteria (axial length .gtoreq.26 mm, excluded a history of anterior segment ocular disease, trauma, or systemic conditions that affected visual performance) were enrolled.  Table 1 presents the baseline patients characteristics for this study.--, in [0197], and, --a prospective trial was conducted on the effects of high myopia on visual outcomes after cataract surgery in 1,005 patients with high myopia patients (axial length .gtoreq.26 mm).  Multi-variable analysis was conducted to identify factors influencing visual outcomes.  Macular sensitivity images were then used to train a deep learning model for predicting post-operative visual acuity.  This model demonstrated an accuracy of over 90% in the validation set, suggesting the high utility of artificial intelligence (AI) in myopic maculopathy prognosis.  In addition, an increased level of pro-growth factors was detected in highly myopic eyes, such as GDF-15, HGF, PDGF-AA, and VEGF, which may be a possible mechanism of the elongation of the posterior segment of the eye in pathologic myopia.--, in [0168]; --the analysis of retinal images and macular function classification, the molecular mechanisms underlying myopic maculopathy were investigated using immunoassays.  Although axial elongation is one of the most important causes of myopic maculopathy, particularly the focal elongation seen in posterior staphyloma--, in [0174]; and, --The x-y coordinate resolution of each image was reduced from floating point to integer level, which facilitated image comparison in the same coordinate space and resulted in 177 points covering all the images.  This results in a vector threshold matrix encompassing patients by image.--, in [0184]; --The weighted kappa statistic (.kappa.) was calculated and considered satisfactory if .kappa..gtoreq.0.6.  Agreement on the optic disc orientation, optic disc tilt ratio, and degree of optic disc rotation between the two observers was assessed using the Bland-Altman method, which plotted each observer's mean against the difference.  Continuous variables were presented as the mean.+-.standard deviation.  The .chi.2 test was used to compare categorical data.  The Mann-Whitney U-test was used to compare the mean value of two groups without a normal distribution.  One-way analysis of variance (ANOVA) was used to compare continuous variables between multiple groups.  Relationships between continuous variables were assessed using Pearson's correlation analysis.  Relationships between continuous and categorical variables were assessed using Spearman's correlation analysis.  Multiple linear regression analysis, adjusted for age, sex, and operated eye, was performed to determine the effects of the following: axial length, BCEA, fixation angle, and myopic maculopathy grade, on MS.--, in [0196]; and, --Among the 14 patients with island-like macular atrophy pattern out of the 154 patients in category 3, postoperative visual outcomes were significantly poorer in this subgroup compared to the rest of the patients in category 3 (BCVA(log MAR)… growth factors may be involved in globe elongation, therefore increasing axial length.  Therefore, the growth factors in aqueous fluid were surveyed.  Among 40 growth factors evaluated, Growth Differentiation Factor-15 (GDF-15), Hepatocyte Growth Factor (HGF) and Platelet-derived Growth Factors AA (PDGF-AA) were found to be significantly elevated in the aqueous humor of highly myopic eyes with cataracts (HMC) compared with control eyes with age-related cataracts (ARC) (P=0.03; see Table 4).--, in [0199]-[0208] {above “growth of …elongation, therefore increasing axial length” read on, or mapped to eyeball change}).


	Re Claims 5-8, claims 5-8 are the corresponding system claim to claims 1-4 respectively. Thus, claims 5-8 are rejected for the similar reasons as for claims 1-4. Furthermore, Zhang as modified by He further disclose eye disease diagnosis system using artificial intelligence, the eye disease diagnosis system to perform the method (see Zhang: e.g., --systems, methods, devices, and media for carrying out medical diagnosis of ophthalmic diseases and conditions.  Deep learning algorithms enable the automated analysis of ophthalmic images to generate predictions--, in abstract, and, --applying a transfer learning algorithm to train an initial machine learning algorithm such as a convolutional neural network on images outside of the specific domain of interest to optimize the weights in the lower layer(s) for recognizing the structures found in the images.  The weights for the lower layer(s) are then frozen, while the weights of the upper layer(s) are retrained using images from the relevant domain to identify output according to the desired diagnosis (e.g. identification or prediction of 
specific ophthalmic diseases or conditions).--, in [0005]).

Re Claim 9, claim 9 is the corresponding medium claim to claim 1 respectively. Thus, claim 9 is rejected for the similar reasons as for claim 1. Furthermore, Zhang as modified by He further disclose a computer-readable recording medium which stores a program for implementing the method (see Zhang: e.g., in [0110]-[0111], and [0167]).












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/Primary Examiner, Art Unit 2667